Exhibit 10.65

FEDERATED INVESTORS, INC.

Stock Incentive Plan

FORM OF RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT, is made and effective as of the             day of             ,
by and between Federated Investors, Inc. (including its successors and assigns,
the “Company”), a Pennsylvania Corporation having its principal place of
business in Pittsburgh, Pennsylvania

AND

                            , an employee of the Company (the “Participant”).
Capitalized terms used in this Agreement shall, unless specifically defined
herein, have the respective meanings given to such terms in the Federated
Investors, Inc. Stock Incentive Plan (the “Stock Incentive Plan”).

WITNESSETH THAT:

WHEREAS, in order to provide incentives to its employees, the Company has
adopted the Stock Incentive Plan under which, among other things, Awards of
Class B Common Stock of the Company, no par value (the “Class B Common Stock”),
can be made to salaried employees; and

WHEREAS, the Company desires to have Participant continue in its employ and to
provide Participant with an incentive to put forth maximum effort for the
success of the business; and

WHEREAS, Participant holds a position of trust and confidence within Federated
(as hereafter defined), and Federated has entrusted and will continue to entrust
Participant with its trade secrets and confidential, proprietary business
information and knowledge about and relationships with Federated employees and
Federated Clients (as hereafter defined). Because such information and
relationships could be used by Federated’s competitors to gain an unfair
advantage against Federated, this Agreement and the Confidentiality Agreement
(as hereafter defined) contain noncompetition provisions to protect Federated’s
confidential information, employee and client relationships, and goodwill; and



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions hereafter set forth, by action of
the Board Committee, the Company hereby grants an Award of Class B Common Stock
to Participant.

NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and intending to be legally bound, the parties hereto agree as
follows:

ARTICLE I

Definitions

As used herein:

1.1 “Federated” shall mean Federated Investors, Inc. or any corporate parent,
affiliate, or direct or indirect subsidiary thereof, or any successor to
Federated, for which Participant performs services, regardless of whether this
Agreement has been expressly assigned to such corporate parent, affiliate, or
direct or indirect subsidiary, or successor.

1.2 “Federated Client” shall mean each client or customer of Federated which
Federated or any of its employees handled, serviced, or solicited at any time
during the two (2) year period immediately preceding the termination or
cessation of Participant’s employment with Federated.

1.3 “Federated Services” shall mean any services the same as, similar to, or in
competition with the type of services offered by Federated at any time during
the two (2) year period immediately preceding the termination or cessation of
Participant’s employment with Federated, including, without limitation, offering
mutual funds for sale, providing investment advice, providing administrative or
distribution services to mutual funds and/or providing retirement plan services,
mutual fund clearing services, or mutual fund account administration services;
provided, however, that, in the discretion of the Company exercised by notice to
the Participant, Federated Services may not include business lines abandoned by
Federated.

1.4 “Performance Measure Event” shall have such meaning as established and
adopted by the Board Committee by Unanimous Written Consent dated
                    , as set forth in a resolution or resolutions thereof, which
definition is hereby incorporated by reference and a copy of which the
Participant acknowledges receipt thereof.

1.5 “Restriction Period” shall mean the period beginning on the date of this
Agreement and ending on (i)             with respect to the Shares (as defined
in Section 2.1 hereof) that would be Vested Shares as of             pursuant to
Section 3.1, (ii)             with respect to the remaining Shares or (iii) the
date of Participant’s death with respect to all Shares.

1.6 “Unvested Shares” shall mean all Shares other than Vested Shares.

 

-2-



--------------------------------------------------------------------------------

1.7 “Vested Shares” means Shares that have vested in accordance with Section 3.1
or Section 3.2.

ARTICLE II

Grant of Restricted Stock

2.1 Subject to the conditions set forth in Section 2.2 hereof and the other
terms and conditions of this Agreement, the Company hereby grants, effective
                    , to Participant an Award (the “Award”) to
purchase            (            ) shares (the “Shares”) of Class B Common Stock
at a purchase price of $3.00 per share (the “Purchase Price”). At the discretion
of the Company, certificates for the Shares may not be issued. In lieu of
certificates, the Company will establish a book entry account for the Shares in
the name of the Participant with the Company’s transfer agent and registrar for
the Class B Common Stock.

2.2 Notwithstanding Section 2.1 or any other provision of this Agreement to the
contrary, this Agreement shall become effective only if Participant executes and
delivers to the Company two counterparts of this Agreement along with the
Purchase Price for the Shares by             , time being of the essence.

2.3 It is intended that the Award qualify as “performance-based compensation”
under Section 162(m) of the Code and the regulations promulgated thereunder.

ARTICLE III

Terms of the Award

3.1 If the Performance Measure Event shall have been attained, then during the
continuation of Participant’s employment by Federated, a portion of the Award
shall vest in Participant in accordance with the schedule of vesting as follows:

 

Date

  Portion Vested   Cumulative Percentage        

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing or any provision of this Agreement to the
contrary, if the Board Committee determines, prior to the Disability or death of
the Participant, that the Performance Measure Event has not been attained,
Participant’s rights to the Award shall be immediately forfeited and Participant
shall immediately sell to the Company, and the Company shall purchase from
Participant, all Shares at the Purchase Price per Share. For avoidance of doubt,
it is understood that, in the event of the Participant’s Retirement prior to the
Board Committee’s determination as to whether or not the Performance Measure
Event has been attained, the Participant’s rights to the Award shall be
immediately forfeited and Participant shall immediately sell to the Company, and
the Company shall purchase from Participant, all Shares at the Purchase Price
per Share.

3.2 In the event of the Disability or death of Participant after the effective
date of this Agreement and prior to a determination by the Board Committee that
the Performance Measure Event has not been attained or at any time after a
determination by the Board Committee that the Performance Measure Event has been
attained, or in the event of the Retirement of the Participant at any time after
a determination by the Board Committee that the Performance Measure Event has
been attained, any portion of the Shares not then Vested Shares prior to such
Retirement, Disability or death shall become Vested Shares upon such Retirement,
Disability or death. In addition, the Restriction Period shall end on the date
of Participant’s death. For purposes of this Agreement, “Retirement” shall mean
retirement by Participant at or after attaining age 65 years, or such other age
as the Board Committee may specify from time to time, and “Disability” shall be
deemed to have occurred as of the first day following Participant’s termination
of employment by Federated as a result of a mental or physical condition that
prevents Participant from engaging in the principal duties of his employment
with Federated as determined in accordance with the Rules and Regulations
Establishing Formal Review Procedures under the Stock Incentive Plan.

3.3 Upon the termination or cessation of Participant’s employment with Federated
for any reason whatsoever, including an involuntary termination without cause,
or if the Performance Measure Event shall not have been attained, Participant
shall immediately sell to the Company, and the Company shall purchase from
Participant, all Shares that are Unvested Shares as of the date of termination
or cessation of employment, or as of the date that the Board Committee
determines that the Performance Measure Event has not been attained, in each
case at the Purchase Price per Share.

3.4 Participant acknowledges that Participant has previously entered into or
simultaneously herewith is entering into an “Agreement Regarding Confidential
Information” with Federated (the “Confidentiality Agreement”). Participant
acknowledges that Federated would not enter into this Agreement without the
Confidentiality Agreement. In the event that, during the course of Participant’s
employment with Federated, Participant shall (i) engage in “competition” with
Federated as defined but excluding the temporal limitations contained in
Section 3.6 of this Agreement or (ii) shall breach any provision of the
Confidentiality Agreement, then Participant shall immediately sell to the
Company and the Company shall purchase from Participant, at the Purchase Price
per

 

-4-



--------------------------------------------------------------------------------

Share, all Shares, whether Vested Shares or Unvested Shares, then owned by the
Participant. If Participant chooses to engage in competition with Federated as
defined above or chooses to breach the Confidentiality Agreement, Participant
will knowingly be forfeiting all or a portion of Participant’s Award, whether
Vested Shares or Unvested Shares, granted under this Agreement and will have
considered the loss of such a potential benefit in Participant’s decision to
engage in competition with Federated or to breach the Confidentiality Agreement.
In the event of a breach of the Confidentiality Agreement, Federated also shall
have the rights and remedies provided under that agreement.

3.5 Participant acknowledges that in the event that Participant engages in
competition with Federated as defined and within the temporal limitations
contained in Section 3.6 of this Agreement, then Federated shall be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain such breach or threatened breach thereof by Participant, Participant’s
partners, agents, servants, employers, and employees, and any other persons
acting for or with Participant. Participant further agrees that any corporate
parent, direct or indirect subsidiary, affiliate, or successor of Federated for
which Participant performs services may enforce this Agreement without need for
any assignment of this Agreement.

3.6 Participant shall be deemed to have engaged in “competition” with Federated
in the event that, during the period of Participant’s employment by Federated
and thereafter until twelve (12) months after the last date for which
compensation (including any pay beyond the last day actively worked, if any) is
received by Participant from Federated, Participant, directly or indirectly, in
any capacity whatsoever (either as an employee, officer, director, stockholder,
proprietor, partner, joint venturer, consultant or otherwise for any person
other than Federated) (i) solicits, contacts, calls upon, communicates with, or
attempts to communicate with any Federated Client for the purpose of providing
Federated Services to such Federated Client or (ii) sells any Federated Services
to any Federated Client. Notwithstanding the foregoing, Participant’s ownership
of not more than five percent (5%) of the total shares of all classes of stock
of any publicly-held corporation or other business organization shall not
constitute Participant’s competition with the Company or any Subsidiary
hereunder.

3.7 Participant hereby acknowledges and agrees that:

(a) This Agreement and the Confidentiality Agreement are necessary for the
protection of the legitimate business interests of Federated;

(b) The restrictions contained in this Agreement and the Confidentiality
Agreement regarding scope, length of term and types of activities restricted are
reasonable;

(c) Participant has received adequate and valuable consideration for entering
into this Agreement and the Confidentiality Agreement;

(d) Participant’s covenants in Sections 3.4 to 3.7 of this Agreement and those
in the Confidentiality Agreement shall be construed as independent of any other
provisions and the existence of any claim or cause of action Participant may
have against Federated, whether predicated on this Agreement or not, shall not
constitute a defense to the enforcement by Federated of these covenants;

 

-5-



--------------------------------------------------------------------------------

(e) Neither this Agreement nor the Confidentiality Agreement prevents
Participant from earning a livelihood after termination or cessation of
employment with Federated; and

(f) Participant has an obligation to notify prospective employers of the
covenants in Sections 3.5 to 3.7 of this Agreement and of those in the
Confidentiality Agreement.

ARTICLE IV

Withholding Taxes; Section 83(b) Election

4.1 The Company shall have the authority to withhold, or to require a
Participant to remit to the Company, prior to issuance or delivery of any Shares
or the removal of any stop order or transfer restrictions on the Shares or any
restrictive legends on the Certificates representing the Shares hereunder, an
amount in cash sufficient to satisfy federal, state and local tax withholding
requirements associated with the Award (each a “Withholding Obligation”).
Notwithstanding any other provision of this Agreement to the contrary, including
but not limited to Section 5.1 hereof, in the event of any federal income tax
Withholding Obligation (other than pursuant to an election under Section 83(b)
as described in Section 4.2 below), the Company has the right to permit the
Participant to sell, or to have sold on Participant’s behalf, Shares, to a third
party, in an amount and under such terms and conditions as the Company shall
establish in its sole discretion. Additionally, the Company, in its sole
discretion, shall have the right to withhold from the Participant Shares with a
Fair Market Value (as defined in the Stock Incentive Plan) equal to the
Company’s minimum federal, state and local tax withholding requirements
associated with the Award. For this purpose, Fair Market Value shall be
determined as of the day that the Withholding Obligation arises.

4.2 The Participant acknowledges that (a) the Participant has been informed of
the availability of making an election in accordance with Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”); (b) that such election
must be filed with the Internal Revenue Service within thirty (30) days of the
date of grant of this Award; and (c) that the Participant is solely responsible
for making such election. Participants who do not make the election under
Section 83(b) acknowledge that dividends on the Unvested Shares will be treated
as compensation and subject to tax withholding in accordance with the Company’s
practices and policies.

ARTICLE V

Restrictions on Transfer

5.1 Participant hereby acknowledges that none of the Shares, whether Vested
Shares or Unvested Shares, may be sold, exchanged, assigned, transferred,
pledged, hypothecated, gifted or otherwise disposed of (collectively, “disposed
of”) until the expiration of the Restriction Period applicable to those Shares
and the payment of any minimum withholding tax. The Board

 

-6-



--------------------------------------------------------------------------------

Committee may, in its sole discretion, permit the Shares to be transferred to a
“family member” as defined in and pursuant to the terms and conditions set forth
in Section A.1.a.5 of the General Instructions to Form S-8 promulgated under the
Securities Act of 1933, as amended, as such provision may be amended from time
to time, under terms and conditions as may be determined by the Human Resources
Department.

5.2 Participant shall not dispose of the Shares acquired, or any portion
thereof, at any time, unless Participant shall comply with the Securities Act of
1933, as amended, and the regulations of the SEC thereunder, any other
applicable securities law, and the terms of this Agreement and the Stock
Incentive Plan. Participant further agrees that the Company may direct its
transfer agent to refuse to register the transfer of any Shares underlying the
Award which, in the opinion of the Company’s counsel, constitutes a violation of
any applicable securities laws then in effect or the terms of this Agreement.

5.3 Any certificate representing the Shares issued during the Restriction Period
shall, unless the Board Committee determines otherwise, bear a legend
substantially as follows:

“The sale or other transfer of the shares of stock represented by this
certificate is subject to certain restrictions set forth in the Federated
Investors, Inc. Stock Incentive Plan, administrative rules adopted pursuant to
such Plan and a Restricted Stock Award Agreement between the registered owner
and Federated Investors, Inc. A copy of the Plan, such rules and such agreement
may be obtained from the Secretary of Federated Investors, Inc.”

The Participant further acknowledges and understands that the certificates
representing the Shares issued hereunder may bear such additional legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws.

Any book entry for the Shares will be restricted and subject to stop orders
during the Restriction Period.

5.4 If certificates representing the Shares underlying the Award are issued
during the Restriction Period, they shall be retained in custody by the Company.
Within a reasonable time after Vested Shares may be disposed of by the
Participant in accordance with Section 5.1 hereof, all restrictions or stop
orders applicable to the Shares shall be removed and, in the event that
certificates have been issued, legends shall be removed upon the Participant’s
written request to the transfer agent.

ARTICLE VI

Miscellaneous

6.1 In the event of any change or changes in the outstanding Class B Common
Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, splitup, combination or exchange of
shares, or any similar change

 

-7-



--------------------------------------------------------------------------------

affecting the Class B Common Stock, any of which takes effect after the
effective date of this Agreement, then in any such event the number and kind of
shares subject to the Award, the Purchase Price and any other similar
provisions, shall be equitably adjusted consistent with such change in such
manner as the Board Committee, in its discretion, may deem appropriate to
prevent dilution or enlargement of the rights granted to Participant hereunder.
Any adjustment so made shall be final and binding upon Participant and all other
interested parties.

6.2 Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, or the person or persons to whom the Award
may be transferred by will or by the laws of descent and distribution, the word
“Participant” shall be deemed to include such person or persons.

6.3 After the effective date of this Agreement: (a) the Participant shall be
entitled to vote the Shares, whether Vested Shares or Unvested Shares, on all
matters presented to the holders of Class B Common Stock of the Company and
(b) the Shares, whether Vested Shares or Unvested Shares, shall be deemed to be
issued and outstanding for all purposes, including, without limitation, the
payment of dividends and distributions and any determination of any
stockholder’s or stockholders’ percentage equity interest in the Company.

6.4 Nothing in this Agreement or the Stock Incentive Plan shall confer upon
Participant any right to continue in the employ of the Company or shall affect
the right of the Company to terminate the employment of Participant with or
without cause.

6.5 The Award received by Participant pursuant to this Agreement shall not be
considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Company unless
otherwise provided in such plan.

6.6 Every notice or other communication relating to this Agreement shall be in
writing and shall be mailed or delivered to the party for whom it is intended at
such address as may from time to time be designated by it in a notice mailed or
delivered to the other party as herein provided; provided, however, that unless
and until some other address be so designated, all notices or communications by
Participant to the Company shall be mailed or delivered to the Secretary of the
Company at its office at Federated Investors Tower, 1001 Liberty Avenue,
Pittsburgh, Pennsylvania 15222, and all notices or communications by the Company
to Participant may be given to Participant personally or may be mailed to him.

6.7 This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the Commonwealth of Pennsylvania.

6.8 The Award shall be subject to the terms and conditions set forth in the
Stock Incentive Plan, and in the event of any conflict between the provisions of
this Agreement and those of the Stock Incentive Plan, the Stock Incentive Plan
provisions shall govern.

 

-8-



--------------------------------------------------------------------------------

6.9 This Agreement will be binding upon and inure to the benefit of
Participant’s heirs and representatives and the assigns and successors of the
Company and may be assigned by the Company to any third party, but neither this
Agreement nor any rights hereunder will be assignable or otherwise subject to
hypothecation by Participant.

6.10 Except as stated hereafter, this Agreement represents the entire agreement
of the parties with respect to the subject matter hereof. To the extent
Participant has entered into an agreement with Federated that contains
provisions pertaining to non-competition or non-solicitation of clients,
non-solicitation or non-hiring of employees and/or non-disclosure or non-use of
confidential information, including but not limited to the Confidentiality
Agreement, the terms of this Agreement shall not supersede, but shall be in
addition to, any other such agreement. This Agreement may be amended or
terminated at any time by written agreement of the parties hereto.
Notwithstanding the foregoing or any provision of this Agreement to the
contrary, the Company may at any time(without the consent of the Participant)
modify, amend or terminate any or all of the provisions of this Agreement to the
extent necessary to conform the provisions of this Agreement with Section 409A
of the Code and the regulations promulgated thereunder (“Section 409A”) or an
exception thereto.

6.11 Whenever possible, each provision in this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement will be held to be prohibited by or invalid under
applicable law, then (a) such provisions will be deemed amended to accomplish
the objectives of the provisions as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement will remain in
full force and effect.

6.12 Any dispute or litigation arising out of or relating to this Agreement will
be resolved in the courts of Allegheny County or the Western District of
Pennsylvania and Participant hereby consents to jurisdiction in Pennsylvania.

6.13 No rule of strict construction will be implied against the Company, or any
other person in the interpretation of any of the terms of this Agreement or any
rule or procedure established by the Board Committee.

6.14 Participant agrees, upon demand of the Company, to do all acts and execute,
deliver and perform all additional documents, instruments and agreements that
may be required by the Company to implement the provisions and purposes of this
Agreement.

6.15 The Participant hereby grants to the Company an irrevocable power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Participant, to act in his name, place and stead, in
connection with (i) any and all transfers of Shares, whether Vested Shares or
Unvested Shares, to the Company pursuant to this Agreement, including pursuant
to Sections 3.3, 3.4 and 4.1 hereof, or (ii) any sale of Vested Shares to a
third party pursuant to Section 4.1 hereof.

 

-9-



--------------------------------------------------------------------------------

6.16 The Award is intended to be excepted from coverage under Section 409A of
the Code and the regulations promulgated thereunder (“Section 409A”) and shall
be interpreted and construed accordingly. The Company may, in its sole
discretion and without the Participant’s consent, modify or amend the terms of
this Award, impose conditions on the timing and effectiveness of the issuance of
the Shares, or take any other action it deems necessary or advisable to cause
this Award to be excepted from Section 409A (or to comply therewith to the
extent that Company determines it is not excepted). Notwithstanding, Participant
recognizes and acknowledges that Section 409A may impose upon the Participant
certain taxes or interest charges for which the Participant is and shall remain
solely responsible.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 

FEDERATED INVESTORS, INC. By  

 

 

(Title) PARTICIPANT

 

Print Name: Date:  

 

 

-11-